DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of Application, Amendments and/or Claims
	Claims 5-10, 21-25, 35-39, 41, 46-50, 57, and 58 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-24, 26, 49, 50, and 59-64, directed to an isolated antibody that binds Jagged1/2, in the reply filed on 15 June 2022 is acknowledged.  Applicant’s election of antibody species C, C-1 in the reply filed on 15 June 2022 is also acknowledged.  After further consideration by the Examiner, the species requirement between antibodies C/C-1 and D/D-1/D-2/D-3/D-4/D-5 as set forth at pages 4-5 of the restriction requirement of 17 March 2022 is withdrawn.
Claims 57, 58, 65, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2019.
Claims 11-24, 26, 49, 50, and 59-64 under consideration in the instant application.

Claim Objections
1.	Claims 12, 13, and 15-20 are objected to because of the following informalities:  
1a.	Claims 12, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 11, 14, 21-24, 26, 49, 50, 59-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 11 is directed to an isolated antibody that binds to Jagged1/2, the antibody comprising (a) HVR-H1 comprising the amino acid sequence of SEQ ID NO: 95; (b) HVR-H2 comprising the amino acid sequence of SEQ ID NO: 96; (c) HVR-H3 comprising an amino acid sequence of SEQ ID NO: 99; (d) HVR-L1 comprising the amino acid sequence of SEQ ID NO: 123; (e) HVR-L2 comprising the amino acid sequence of SEQ ID NO: 124; and (f) HVR-L3 comprising an amino acid sequence of SEQ ID NO: 127. Claim 14 is directed to an isolated antibody that binds to Jagged1/2, the antibody comprising (a) HVR-H1 comprising an amino acid sequence of SEQ ID NO: 105; (b) HVR-H2 comprising the amino acid sequence of SEQ ID NO: 106; (c) HVR-H3 comprising an amino acid sequence of SEQ ID NO: 109; (d) HVR-L1 comprising the amino acid sequence of SEQ ID NO: 128; (e) HVR-L2 comprising the amino acid sequence of SEQ ID NO: 129; and (f) HVR-L3 comprising an amino acid sequence of SEQ ID NO: 134.
	The specification of the instant application teaches the generation of antibodies that bind human Jagged 1 and Jagged2, termed Antibody C; Antibody C-1; Antibody D; Antibody D-1; Antibody D-2; Antibody D-3; Antibody D-4; and Antibody D-5 (pages 55-56; Figure 7D, 7E, 7F, 8C, 8D, 8E).  It is noted that for the C and C-1 antibodies, the HVR-H3 consensus amino acid sequence of SEQ ID NO: 99 comprises three “X”s (SYWXXSPGSXFDY) and the HVR-L3 consensus amino acid sequence of SEQ ID NO: 127 comprises three “X”s (QQSYXXPXT).  Additionally, for the “D” antibodies, the HVR-H1 consensus sequence of SEQ ID NO: 105 comprises seven “X”s (GFXXXXXYXX); the HVR-H3 consensus sequence of SEQ ID NO: 109 comprises four “X”s (XSPWXXXGFGMDV); and the HVR-L3 consensus amino acid sequence of SEQ ID NO: 134 comprises two “X”s (QQYXSSPXT).  There is no identification of any particular amino acids that must be conserved at the “X” positions in order to provide the required function of binding to Jagged 1 and 2, other than the following (see Figures 7D, 7E, 7F, 8C, 8D, 8E):
(i) In SEQ ID NO: 99, positions 4 and 5 (first and second X) are amino acid Asn or Ser;  position 10 (third X) is amino acid Gly or Ala;
(ii) In SEQ ID NO: 127, position 5 (first X) is amino acid Thr or Ile; position 6 (second X) is amino acid Thr or Ser; position 8 (third X) is amino acid Pro or Ser;

(iii) In SEQ ID NO: 105, position 3 (first X) is amino acid Thr or Ser; position 4 (second X) is amino acid Phe or Val; position 5 (third X) is amino acid Thr, Lys, or Ile; position 6 (fourth X) is amino acid Ser or Pro; position 7 (fifth X) is amino acid Asn, Met, or Leu; position 9 (sixth X) is amino acid Met or Val; and position 10 (seventh X) is amino acid Ser or Thr;

(iv) In SEQ ID NO: 109, position 5 (first X) is amino acid Ser or Pro; position 6 (second X) is amino acid Gly or Ser; and position 7 (third X) is Glu or Lys; and

(v) In SEQ ID NO: 134, position 4 (first X) is Tyr, Leu, Ser, or His; and position 8 (second X) is Leu or Ile.

The specification does not teach all possible variants or derivatives of the antibody C/C-1 HVR-H3 and HVR-L3 consensus amino acid sequences of SEQ ID NO: 96 and 127.  The specification also does not teach all possible variants and derivatives of the “D” antibody HVR-H1, HVR-H3, and HVR-L3 consensus amino acid sequences of SEQ ID NOs: 105, 109, and 134, respectively. Thus, the claims are broadly interpreted by the Examiner as reading upon a genus of anti-Jagged1/2 antibodies that comprise HVR-H3, HVR-H1, and HVR-L3 amino acid sequence variants of SEQ ID NOs: 96 and 134; 105; and 127 and 134, respectively, that comprise any amino acid at positions designated with an “X”.   
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the only factors present in the claims for the “C” antibodies are (i) structural characteristics that the anti-Jagged1/2 antibody comprises HVR sequences 95, 96, 99, 123, 124, and 127 (wherein SEQ ID NOs: 99 and 127 comprise “X”s) and (ii) a functional characteristic that the antibody binds Jagged1/2.  Regarding the “D” antibodies, the only factors present in the claims are (i) structural characteristics that the anti-Jagged1/2 antibody comprises HVR sequences 105, 106, 109, 128, 129, and 134 (wherein SEQ ID NOs: 105, 109, and 134 comprise “X”s) and (ii) a functional characteristic that the antibody binds Jagged1/2.  There is no identification of any particular amino acids that must be conserved at the “X” positions in the HVR-H3 sequences of SEQ ID NO: 99 and 109; the HVR-H1 sequence of SEQ ID NO: 105; and the HVR-L3 sequences of SEQ ID NO: 127 and 134 in order to provide the required function of binding to Jagged1 and Jagged2.  Thus, the claims are drawn to a genus of anti-Jagged1/2 antibodies.  
In this case, the specification fails to disclose and there is no art-recognized correlation between structure of the genus of anti-Jagged1/2 antibodies and the functions of binding Jagged1 and Jagged2.  In other words, the specification does not teach the structure which results in an antibody with the claimed required characteristics.  The description of one anti-Jagged1/2 antibody termed, “C”  and one matured antibody derived from antibody C (“C-1”) (pages 53-54; 56; Figure 7D, 8C, 8D), is not adequate written description of an entire genus of antibodies that comprise the HVR-H3 consensus amino acid sequence of SEQ ID NO: 99 comprising three “X”s (SYWXXSPGSXFDY) and the HVR-L3 consensus amino acid sequence of SEQ ID NO: 127 comprising three “X”s (QQSYXXPXT), wherein “X” is any amino acid.  Similarly, the separate description of an anti-Jagged1/2 antibody termed, “D” and five matured antibodies derived from antibody D (“D-1”, “D-2”, “D-3”, “D-4”, “D-5”) (pages 53-54; 56; Figure 7E, 7F, 8D, 8E), is not adequate written description of an entire genus of antibodies that comprise the HVR-H1 consensus sequence of SEQ ID NO: 105 comprising seven “X”s (GFXXXXXYXX); the HVR-H3 consensus sequence of SEQ ID NO: 109 comprising four “X”s (XSPWXXXGFGMDV); and the HVR-L3 consensus amino acid sequence of SEQ ID NO: 134 comprising two “X”s (QQYXSSPXT), wherein “X” is any amino acid.  It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 1999;; Burks et al., PNAS 94: 412-417, 1997;; Jang et al., Mol Immunol 35: 1207-1217, 1998; Brorson et al. J Immunol 163: 6694-6701, 1999;; Colman, Res Immunol 145: 33-36, 1994;; all cited on the IDS of 12 May 2020). Thus, the state of the art recognized that it would be highly unpredictable that an anti-Jagged1/2 antibody with any CDR variations of the recited claims, would maintain its required conformation and would have the requisite antigen binding function.
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the antibodies that bind Jagged1/2 of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antibody is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only an isolated antibody that binds to Jagged1/2, the antibody comprising 
(I)	(a) HVR-H1 comprising the amino acid sequence of SEQ ID NO: 95; 
(b) HVR-H2 comprising the amino acid sequence of SEQ ID NO: 96;
(c) HVR-H3 comprising an amino acid sequence of SEQ ID NO: 99, wherein positions 4 and 5 are amino acid Asn or Ser and position 10 is amino acid Gly or Ala; 
(d) HVR-L1 comprising the amino acid sequence of SEQ ID NO: 123; 
(e) HVR-L2 comprising the amino acid sequence of SEQ ID NOI: 124; and 
(f) HVR-L3 comprising an amino acid sequence of SEQ ID NO: 127, wherein position 5 is amino acid Thr or Ile, position 6 is amino acid Thr or Ser, and position 8 is amino acid Pro or Ser, or

(II)	(a) HVR-H1 comprising the amino acid sequence of SEQ ID NO: 105, wherein position 3 is amino acid Thr or Ser, position 4 is amino acid Phe or Val, position 5 is amino acid Thr, Lys, or Ile, position 6 is amino acid Ser or Pro, position 7 is amino acid Asn, Met, or Leu, position 9 is amino acid Met or Val, and position 10 is amino acid Ser or Thr; 
(b) HVR-H2 comprising the amino acid sequence of SEQ ID NO: 106;
(c) HVR-H3 comprising an amino acid sequence of SEQ ID NO: 109, wherein position 5 is amino acid Ser or Pro, position 6 is amino acid Gly or Ser, and position 7 is Glu or Lys; 
(d) HVR-L1 comprising the amino acid sequence of SEQ ID NO: 128; 
(e) HVR-L2 comprising the amino acid sequence of SEQ ID NOI: 129; and 
(f) HVR-L3 comprising an amino acid sequence of SEQ ID NO: 134, wherein position 4 is Tyr, Leu, Ser, or His, and position 8 is Leu or Ile,

but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   





Conclusion
Claims 11, 14, 21-24, 26, 49, 50, 59-64 are rejected.  Claims 12, 13, and 15-20 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
05 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647